-In the absence of schedules, plaintiff could make charges and pay wages as she saw fit, subject to whatever right defendant might have to require an increase. The lack of schedules did not make the agreement insufficient. The condition was one defendant might impose but was not essential to the contract. Order unanimously affirmed, with $20 costs and disbursements to the respondent. Present — Peck, P. J., Glennon, Van Voorhis, Shientag and Heffernan, JJ. [Order denied motion for summary judgment.]